Citation Nr: 9916878	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-05 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to restoration of service connection for 
interscapulothoracic amputation due to fibrosarcoma of the 
right humerus. 

2.  Entitlement to an earlier effective date for the grant of 
service connection for interscapulothoracic amputation due to 
fibrosarcoma of the right humerus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel





INTRODUCTION

The appellant had active service from October 1968 to 
August 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from determinations of the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that this case has been returned from the RO 
following its February 1999 remand.  The Board requested that 
the appellant be afforded a personal hearing before a Member 
of the Board.  


FINDINGS OF FACT

1.  In a November 1996 rating decision, service connection 
was granted for interscapulothoracic amputation due to 
fibrosarcoma of the right humerus, secondary to Agent Orange 
exposure.

2.  The probative medical evidence shows that the appellant's 
disease constitutes a bone tumor, diagnosed as fibroblastic 
osteosarcoma of the humerus.  

3.  Osteosarcoma is excluded from the list of diseases 
associated with exposure to herbicides.  

4.  The record shows that the appellant was properly notified 
of the proposed severance in a rating decision setting forth 
the reasons for the severance and given a 60 day period to 
submit evidence.  




CONCLUSIONS OF LAW

1.  The November 1996 rating decision granting service 
connection for interscapulothoracic amputation due to 
fibrosarcoma of the right humerus was clearly and 
unmistakably erroneous, and the subsequent severance of 
service connection for this disorder was proper.  38 U.S.C.A. 
§§ 1110, 5112(b)(6) (West 1991); 38 C.F.R. §§ 3.105(d), 
3.303, 3.309(e) (1998).

2.  The criteria for an earlier effective date for the grant 
of service connection for interscapulothoracic amputation due 
to fibrosarcoma of the right humerus have not been met as a 
matter of law.  38 U.S.C.A. §§ 1110, 5112(b)(6) (West 1991); 
38 C.F.R. §§ 3.105(d), 3.303, 3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The RO denied service connection for osteogenic sarcoma in an 
original rating decision dated in February 1979.  The 
probative medical evidence of record at that time were the 
service medical records and private inpatient treatment 
records when the appellant was admitted in April 1978.  The 
discharge summary shows that the admitting diagnosis included 
amputation of the right arm secondary to fibrosarcoma one 
year ago.  The records also show that the diagnosis in 
April 1977 was fibroblastic osteogenic sarcoma according to 
the final pathological results.   

Private inpatient treatment records dated in March and 
April 1977 were associated with the claims file in 
February 1979.  The RO notified the appellant in March 1979 
that osteogenic sarcoma was not incurred in or aggravated by 
service and that service connection for fibrosarcoma was not 
shown by the evidence of record.  






The appellant reopened his claim in July 1996 and submitted 
medical records from his March 1977 admission.  The medical 
records included a letter dated in November 1977, not 
previously of record, that shows his diagnosis was 
fibrosarcoma of the right humerus.  

In a November 1996 rating decision, the RO granted service 
connection for interscapulothoracic amputation due to 
fibrosarcoma of the humerus, right arm, secondary to Agent 
Orange exposure (major), effective July 30, 1995.  The rating 
decision shows that the grant of service connection was based 
upon the inclusion of fibrosarcoma in the list of diseases 
associated with herbicide exposure.  

The appellant filed a notice of disagreement with the 
effective date in February 1997 and asserted that the 
effective date should be the filing of his original claim in 
February 1979.  

The VA examiner in March 1997 opined that the diagnosis of 
fibrosarcoma of the humerus was a bone tumor and noted that 
the bone tumor was gradually malignant requiring 
intrascapulothoracic amputation.  The examiner further noted 
that fibrosarcoma of the humerus is a bone tumor and is not a 
soft tissue sarcoma.  

The RO proposed severance of the right arm disability on the 
basis of clear and unmistakable error in an April 1997 rating 
decision.  

An August 1997 letter from the appellant's private physician 
shows that a diagnosis of fibrosarcoma of the right humerus 
was given when he was treated in March and April 1977.



Criteria

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d) (1998); see also Daniels v. 
Gober, 10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet. App. 
166, 170-71 (1994).  Specifically, when severance of service 
connection is warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d); see 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.  In this 
regard, "clear and unmistakable error" is defined the same 
under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. 
§ 3.105(a).  Venturella v. Gober, 10 Vet. App. 340 (1997).  

Clear and unmistakable error is defined as "a very specific 
and rare kind of 'error.' It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 38 
C.F.R. § 3.105(a) in a prior determination: 




(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; 

(2) the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

However, the Court has recently held that although the same 
standards apply in a determination of clear and unmistakable 
error in a final decision under section 3.105(a) and a 
determination as to whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purpose of severing service connection under 
section 3.105(d), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. App. 
at 480.  

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award can 
be terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.


Analysis

Initially, the Board notes that the record reflects that the 
RO met the procedural requirements of 38 C.F.R. § 3.105(d).  
The rating decision of April 1997 proposing severance of 
service connection for interscapulothoracic amputation due to 
fibrosarcoma of the right humerus secondary to exposure to 
Agent Orange set forth all material facts and reasons for the 
proposed severance.  The appellant was notified of the 
proposed severance by letter to his address of record dated 
on April 29, 1997, and was given an opportunity to present 
additional evidence and appear at a personal hearing.  The 
Board further notes that the case was remanded in 
February 1999 to the RO to afford the appellant an 
opportunity to appear before a Member of the Board.  The 
record shows that a personal hearing was scheduled in 
June 1999; however, the appellant failed to report.  
Accordingly, the Board finds that the procedural safeguards 
of 38 C.F.R. § 3.105(d) have been met.

In the case at hand, the Board finds that the November 1996 
rating decision, wherein the RO granted service connection 
for the appellant's right arm disability improperly applied 
the extant regulations pertaining to service connection for 
diseases associated with herbicide exposure in finding that 
his disease was included in the regulations.  Hence, the 
rating decision contains clear and unmistakable error.  See 
Fugo, 6 Vet. App. at 43.  

VA amended its regulations to establish service connection 
for soft-tissue sarcomas based on exposure to herbicides 
containing dioxin on October 15, 1991.  See 56 Fed. Reg. 
51,651 (1991) (currently codified at 38 C.F.R. § 3.309(e) 
(1998)).  The regulation defined "soft-tissue sarcoma" as 
including adult fibrosarcoma.  Id.  VA subsequently amended 
its regulations by further defining the types of diseases 
included in the term soft-tissue sarcoma.  58 Fed. Reg. 
29,107 (1993) (currently codified at 38 C.F.R. § 3.309(e)).  
The regulations currently provide service connection for soft 
tissue sarcomas including adult fibrosarcoma, but 
specifically exclude osteosarcoma as a disease for which 
presumptive service connection is available.  Id.



Although the inpatient treatment records indicate diagnoses 
of fibrosarcoma, the medical evidence establishes a final 
diagnosis of osteosarcoma.  The probative medical evidence 
shows that the appellant's right arm amputation is related to 
fibroblastic osteosarcoma, rather than the soft-tissue 
sarcoma, "fibrosarcoma."  The surgical pathology report dated 
in April 1977 and executed by the pathologist in May 1977 
shows that in comparison to the prior biopsy, the present 
specimen revealed demonstrable malignant osteoid, a feature 
lacking in the prior biopsy material.  The pathologist found 
that the microscopic pattern, the cytologic features, and the 
presence of malignant osteoid were characteristic of 
fibroblastic osteosarcoma.  The pathology report is 
corroborated by the VA examiner's March 1997 opinion that the 
fibrosarcoma diagnosed in the case of the appellant, was a 
bone tumor.  

The appellant asserts that fibrosarcoma was manifested 
initially within the soft tissues of his arm and spread to 
the humerus.  The Board notes that a lay witness is not 
competent to render medical diagnoses or opinions of medical 
causation.  See Grottveit, 5 Vet. App. at 93 (holding that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded).  Neither is the 
Board competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Here, the medical evidence of 
record does not show that the appellant's disease was 
initially manifest as fibrosarcoma in the soft tissue of the 
arm and subsequently spread to the humerus.  

The appellant's service representative asserted in a 
January 1999 informal hearing presentation that the RO has 
not met its burden that service connection was erroneously 
awarded and contends that the severance was erroneous.  The 
representative further asserts that the VA examiner's opinion 
is not adequate to overcome the presumption of service 
connection provided by the regulations in 38 C.F.R. 
§ 3.309(e).  



The Board notes that the question of whether the appellant's 
disease is a soft-tissue fibrosarcoma or an osteosarcoma is a 
question of fact.  As noted above, the final pathology report 
and the VA examiner's opinion show that the appellant's 
disease is osteosarcoma.  In this regard, the regulation 
specifically excludes osteosarcoma from the list of diseases 
for which service connection is available in veterans exposed 
to herbicides.  

With respect to the March 1997 VA medical opinion, the Board 
notes that it is not limited to the evidence before the RO 
when it made its decision to grant service connection in 
November 1996.  Daniels, 10 Vet. App. at 480; Venturella, 10 
Vet. App. 342-43.  The Board further notes that pursuant to 
38 C.F.R. § 3.105(d), a change in diagnosis may be accepted 
as a basis for severance.  In the instant case, however, the 
Board does not find that the grant of service connection is 
clearly and mistakable erroneous due to a change in 
diagnosis, but rather because of a misapplication of the law.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  The appellant filed a notice of 
disagreement with respect to the effective date assigned for 
the earlier grant for service connection for 
interscapulothoracic amputation due to fibrosarcoma of the 
right humerus in the November 1996 rating decision.  In light 
of the foregoing decision finding that severance of service 
connection for this disorder was proper, the Board finds that 
an earlier effective date is not warranted as a matter of 
law.  


ORDER

Entitlement to restoration of service connection for 
interscapulothoracic amputation due to fibrosarcoma of the 
right humerus is denied.

Entitlement to an earlier effective date for a grant of 
service connection for interscapulothoracic amputation due to 
fibrosarcoma of the right humerus is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 

